NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1899
                                       __________

                          SHARON CHAVIS; MYA CHAVIS,
                                          Appellants

                                             v.

                 STATE OF NEW JERSEY; CHRIS CHRISTIE;
    JERSEY CITY MEDICAL CENTER; MEADOWVIEW PSYCHIATRIC HOSPTIAL
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-17-cv-02855)
                       District Judge: Honorable Kevin McNulty
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 11, 2019

             Before: KRAUSE, SCIRICA, and NYGAARD, Circuit Judges

                            (Opinion filed: February 3, 2021)
                                     ___________

                                       OPINION *
                                      ___________



PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellants Sharon and Mya Chavis appeal from an order of the District

Court dismissing their complaint. For the reasons that follow, we will dismiss the appeal

for lack of jurisdiction.

       The complaint raised various claims stemming from the care that Sharon Chavis

received at Jersey City Medical Center (JCMC) and Meadowview Psychiatric Hospital

(Meadowview). Chavis was initially admitted to JCMC for physical and mental trauma

she suffered after a family dispute, and she was later transferred to Meadowview. At

some point, a transfer was requested to Kings Adult Care Center in Brooklyn, but it was

denied. Sharon and Mya Chavis, her daughter, have alleged that the defendants’ conduct

violated their rights under the Fair Housing Act, the Americans with Disabilities Act, the

Civil Rights of Institutionalized Persons Act, the Health Insurance Portability and

Accountability Act, and various New Jersey state laws.

       The defendants filed answers to the complaint and brought cross-claims for

indemnification and contribution, as well as motions to dismiss for failure to state a

claim. On March 12, 2018, the District Court granted the motions to dismiss, dismissed

the complaint without prejudice, and granted 30 days’ leave to file an amended

complaint. The District Court did not address the defendants’ cross-claims. The

plaintiffs did not file an amended complaint, and instead appealed to this Court.

       This Court’s appellate jurisdiction is typically over “final decisions” by district

courts. See 28 U.S.C. § 1291. An order that decides fewer than all claims, or determines

the rights and liabilities of fewer than all parties, is not immediately appealable unless the
                                              2
District Court certifies its order pursuant to Federal Rule of Civil Procedure 54(b). See

Hill v. City of Scranton, 411 F.3d 118, 124 (3d Cir. 2005). 1 “This is equally true whether

the unresolved claim was asserted in the plaintiff’s complaint, or was pleaded as a

counterclaim, or a cross-claim.” Aluminum Co. of Am. v. Beazer E., Inc., 124 F.3d 551,

557 (3d Cir. 1997) (internal citations omitted).

       Here, the District Court’s March 12, 2018, order did not expressly dispose of the

defendants’ cross-claims. Nor did the District Court’s order give any indication that it

was entering a partial final judgment under Rule 54(b). See Berckeley Inv. Grp., Ltd. v.

Colkitt, 455 F.3d 195, 203 (3d Cir. 2006). Thus, the Court does not have jurisdiction

over this appeal.

       The Appellees argue that, from a practical standpoint, the remaining cross-claims

are moot. The cross-claims consist entirely of claims for indemnity and contribution, and

all of the Appellants’ claims have been dismissed. “However, to read [such]

‘practicalities’ into the already plain language of Rule 54(b) would only foster

uncertainty in an area of the law that must remain clear.” Owens v. Aetna Life & Cas.

Co., 654 F.2d 218, 220 n.2 (3d Cir. 1981).


1
 In addition, “[g]enerally, an order which dismisses a complaint without prejudice is
neither final nor appealable because the deficiency may be corrected by the plaintiff
without affecting the cause of action.” Borelli v. City of Reading, 532 F.2d 950, 951 (3d
Cir. 1976) (per curiam). The order will be final and appealable, however, if the plaintiff
“declares his intention to stand on his complaint.” Id. at 951-52. Here, Sharon and Mya
Chavis have not filed an amended complaint within the time provided by the District
Court, and have indicated their intention to stand on their complaint. See Batoff v. State
Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir. 1992).
                                              3
       In some circumstances, “an otherwise nonappealable order may become final for

the purposes of appeal where a [party] voluntarily and finally abandons the other claims

in the litigation.” Bethel v. McAllister Bros., Inc., 81 F.3d 376, 382 (3d Cir. 1996). But

here, after the Clerk ordered the parties to provide supplemental briefing on the

outstanding cross-claims in this case, at least one of the Appellees indicated that it “does

not waive or abandon its cross claims.” Suppl. Br. of Appellees Jersey City Med. Ctr., et

al., at 2. Given this statement, we cannot say that the Appellees have abandoned the

outstanding claims in this case.

       Accordingly, we will dismiss this appeal for lack of jurisdiction. 2 In light of our

disposition, the motion to stay this appeal and the motion to resume this appeal are

denied.




2
  We note that the parties may ask the District Court to rule on the outstanding cross-
claims. A new notice of appeal will be necessary from any final order issued by the
District Court.
                                             4